 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive of the employees of the Employer in the powerhouse unit in Case-No. 9-RC-2126, and International Union of Electrical, Radio, and:Machine Workers, CIO, in the production and maintenance unit inCases Nos. 9-RC-2141,2142, and 2149.]MEMBER MURDOCK took no part in the consideration of the above-Supplemental Decision and Certifications of Representatives.TRAYLOR ENGINEERING & MANUFACTURING COMPANYandPATTERN"MAKERS LEAGUE OF NORTH AMERICA, EASTON ASSOCIATION, PETI-TIONER.Case No. 4-RC-2461.October 13, 1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National.Labor Relations Act, a hearing was held before William Naimark,.hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor, United Steelworkers of America, CIO, whichhas been the certified bargaining representative of the production andmaintenance employees, including the employees sought herein, as-serted at the hearing that its current contract was a bar to an electionamong the employees sought by the Petitioner.The Petitioner con-tends that its petition, filed August 2, 1954, is timely.The recently expired contract of the Intervenor was dated August4, 1952, and was effective until August 31, 1954. It is this contractthat the Intervenor claims as a bar.The contract contained no auto-matic renewal clause, but did provide that 60 days prior to August.31, 1954, the parties should meet for the purpose of negotiating a newagreement.Such new agreement had been reached, effective August31, 1954, and terminating October 31, 1957, but had not been signed asof the date of the hearing, August 27, 1954.We find no merit to the claim of the Intervenor. The 1952 agree-ment is no bar as it expired on August 31, 1954, and the new agree-ment is no bar as the petition was filed before August 31, 1954, theeffective date of the contract, which was never executed.Accordingly, we find that a question affecting commerce exists con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.110 NLRB No. 47. TRAYLORENGINEERING& MANUFACTURINGCOMPANY335,4.The Petitioner seeks to sever patternmakers and their apprenticesfrom a production and maintenance unit.The Intervenor contends.that exclusion of the pattern tender and pattern storage men renders,the unit sought inappropriate.The Employer took no position.The Employer is engaged in the manufacture of heavy mining andchemical machinery at Allentown, Pennsylvania, employing approxi-mately 250 employees.The pattern shop is an enclosed area adjoin-ing the offices on one side and the pattern storage room on another.There are 8 patternmakers, but no apprentices, a handyman, a patterntender, and 2 pattern storage men working in the pattern shop andunder the supervision of the pattern shop foreman.All are paid atan hourly rate, punch the same time clock, and share the same lockerspace.Of the 8 patternmakers, 4 started and completed their ap-prenticeship with the Employer and received certification of com-pletion.The patternmakers perform the usual tasks of their craft,and exercise the customary skills of journeyman patternmakers.On the above facts, and the record as a whole, we find that thepatternmakers are craftsmen.The Petitioner has traditionally rep-resented employees in the patternmakers' craft.We therefore findthat the patternmakers may, if they so desire, constitute a separateappropriate unit.The pattern storage men carry patterns from the foundry and the.pattern storage room into and out of the pattern shop. The patterntender assists in lifting large patterns and works with the patternstorage men.The handyman puts handles in hammers, cuts wedgesfor the foundry, and sweeps the shop. None of these employees alters,repairs, or makes patterns, and no showing is made that they areskilled employees or may progress to journeyman patternmakers.In its decision in theAmerican Potash 1case, the Board held that inthe establishment of a true craft unit, all employees who may work inassociation with the craft, but not in direct line of progression in thecraft,would be excluded.Therefore, we shall exclude the patterntender, the pattern storage men, and the handyman from the proposedcraft unit.Accordingly, we shall direct that an election be conducted in the,following group of employees of the Employer at its plant at Allen-town, Pennsylvania :All patternmakers and their apprentices, excluding the pattern,tender, the pattern storage men, and the handyman in the patternshop, all other employees, guards, and supervisors as defined in theAct.If a majority of the employees in this voting group select the,Petitioner, they will be taken to have indicated their desire to con-stitutea separatebargaining unit, and the Regional Director conduct-s American Potash & Chemical Corporation,107 NLRB 1418. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the election is instructed to issue a certification of representativesto the Petitioner for such unit, which the Board, in such circum-stances, finds to be appropriate for the purposes of collective bargain-ing.On the other hand, if a majority of the employees in this votinggroup vote for the Intervenor, they will be taken to have indicatedtheir desire to remain a part of the existing production and mainte-nance unit, and the Regional Director is instructed to issue a certifica-tion of results to that effect.[Text of Direction of Election omitted from publication.]VENUS DIE ENGINEERING COMPANY 1andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA (UAW-CIO),2 PETITIONERVENUS DIE ENGINEERING COMPANYandDETROIT DIE SINKERS LODGENo.110, INTERNATIONAL DIE SINKERS CONFERENCE (INDEPENDENT),PETITIONER.CasesNos. 7-RC-0478and 7-RC-2521.October13,1954Decision and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before Bernard Gott-fried, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.3Upon the entire record in this case, the Board finds :1.Venus Die Engineering Company, herein called Venus, is aMichigan corporation engaged in the manufacture of dies and othertool work.During the last fiscal year, its purchases totaled about$37,600, about one-half of which were from out of the State, whileits total sales of $239,368 were all made locally within the State.Practically all of the sales were made to the Vulcan Forging Com-pany, herein called Vulcan,also aMichigan corporation, which forgesconnecting rods from the dies produced by Venus.Vulcan, in turn,annually sells approximately $500,000 worth of its products to theFord Motor Company, its sole customer.Venus contends that the Board shouldnot assertjurisdiction overit because its operations, which are almost entirelylocal incharacter,are separateand independent from those of Vulcan.On the other1The name of the Employer appears as amended at the hearing.a The name of the Petitioner in CaseNo. 7-RC-2478 appears as amended at the hearing.3We find no merit in the Employer's contention that the record does not show that thePetitioners herein are in compliance.Compliance is a matter for administrative deter-mination by the Board and is not litigible in this proceeding.Moreover,we are adminis-tratively satisfied that both Petitioners herein are in compliance.110 NLRB No. 49.